Title: Daniel D. Tompkins to James Monroe, 5 June 1815 (Abstract)
From: Tompkins, Daniel D.
To: Monroe, James


                    § Daniel D. Tompkins to James Monroe. 5 June 1815, New York. “A. Clark Esqr, who visits Washington with Mrs. Clark, for the benefit of her health, wishes to be made Known to the President and yourself. He is at present Clerk of the house of representatives of this State and was formerly my private Secretary. He is a young gentleman of good education & standing & I hope you will pardon the liberty I take in presenting him to your acquaintance.”
                